FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                        September 7, 2016
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
R. KIRK MCDONALD,

      Plaintiff - Appellant,

v.                                                          No. 15-1445
                                               (D.C. No. 1:15-CV-00027-MSK-MEH)
NATIONWIDE TITLE CLEARING, INC.;                             (D. Colo.)
ERIKA LANCE, individually and in her
official capacity as employee/supervisor
for National Title Clearing Company,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, HOLMES, and McHUGH, Circuit Judges.
                  _________________________________

      Appellant R. Kirk McDonald, proceeding pro se, appeals the final judgment of

the district court dismissing his claim against Nationwide Title Clearing, Inc. and its

employee, Erika Lance (collectively, Nationwide). Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
I. Background

      Mr. McDonald brought this case in January 2015 with a complaint captioned

as an “Ex Parte Motion for Show Cause.” R., Vol. 1 at 1. A month later he filed an

amended pleading at the direction of the court. It sought an order under Colo. Rev.

Stat. § 38-35-204 for Nationwide to show cause why an allegedly spurious lien it

created should not be declared invalid. According to Mr. McDonald, Nationwide

filed fraudulent lien documents that purported to assign his mortgage from JPMorgan

Chase Bank, N.A. to Citibank, N.A. The statute provides, in pertinent part:

      Any person whose real or personal property is affected by a recorded or
      filed lien or document that the person believes is a spurious lien or
      spurious document may petition the district court in the county or city
      and county in which the lien or document was recorded or filed or the
      federal district court in Colorado for an order to show cause why the
      lien or document should not be declared invalid.

Colo. Rev. Stat. § 38-35-204(1).

      On motion by Nationwide, the district court dismissed the case for lack of

subject-matter jurisdiction, among other grounds. We agree with the district court.

II. Subject-Matter Jurisdiction

      We construe Mr. McDonald’s pro se pleadings liberally. See Childs v. Miller,

713 F.3d 1262, 1264 (10th Cir. 2013). But pro se parties must follow the same rules

of procedure as other litigants, see Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir.

2007), and we will not supply additional factual allegations or construct legal

theories on their behalf, see Smith v. United States, 561 F.3d 1090, 1096 (10th Cir.

2009). We review de novo a dismissal for lack of subject-matter jurisdiction. See


                                           2
Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220, 1224 (10th Cir. 2004). “The

burden of establishing subject-matter jurisdiction is on the party asserting

jurisdiction.” Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002).

       “[F]ederal courts are courts of limited jurisdiction and require both

constitutional and statutory authority in order to adjudicate a case.” Estate of

Harshman v. Jackson Hole Mountain Resort Corp., 379 F.3d 1161, 1164 (10th Cir.

2004). Mr. McDonald’s complaint cites Colo. Rev. Stat. § 38-35-204 and 28 U.S.C.

§ 1367 as bases for the court’s jurisdiction. Neither suffices.

       Although Colo. Rev. Stat. § 38-35-204 permits a proceeding to be brought in

federal court under that statute, the state statute itself cannot provide the basis for

federal jurisdiction. See Estate of Harshman, 379 F.3d at 1164 n.1 (“Federal

jurisdiction is limited by Article III . . . [and] also by congressional power to create

federal courts and invest them with jurisdiction.”). Nor is there supplemental

jurisdiction under 28 U.S.C. § 1367, which requires an anchor claim over which the

court has or had original jurisdiction. See id. “District courts do not otherwise have

jurisdiction to hear pendent state law claims but for their intertwinement with claims

over which they have original jurisdiction.” Estate of Harshman, 379 F.3d at 1164.

Mr. McDonald asserts only a single claim for relief based on a state statute. In that

circumstance, no supplemental jurisdiction can exist.

       Although not set forth in his complaint, Mr. McDonald makes two additional

arguments for subject-matter jurisdiction. First, he argues there is federal question

jurisdiction under 28 U.S.C. § 1331. “[F]ederal jurisdiction demands not only a

                                             3
contested federal issue, but a substantial one, indicating a serious federal interest in

claiming the advantages thought to be inherent in a federal forum.” Nicodemus v.

Union Pac. Corp., 440 F.3d 1227, 1232 (10th Cir. 2006) (internal quotation marks

omitted). Here, there is no federal question because Mr. McDonald’s claim is based

entirely on a state statute and state foreclosure proceedings.

      Second, Mr. McDonald argues there is diversity jurisdiction under 28 U.S.C.

§ 1332. Diversity jurisdiction requires a party to “show that complete diversity of

citizenship exists between the parties and that the amount in controversy exceeds

$75,000.” Radil, 384 F.3d at 1225. Mr. McDonald has properly alleged that the

adverse parties were citizens of different states, but he has not adequately alleged the

necessary amount in controversy. The only relief requested in the complaint is an

order for Nationwide to appear in district court to show cause why allegedly spurious

lien documents (purportedly transferring the mortgage on Mr. McDonald’s property

from one bank to another) should not be declared invalid. He has not alleged any

monetary damages from the alleged transfer or demonstrated the potential to recover

over $75,000 on his claims. As said by the magistrate judge, whose recommendation

was adopted by the district court:

      The alleged spurious lien was placed on [Mr. McDonald’s] property
      before Citibank foreclosed on the property, and [he] offers no facts
      showing that [Nationwide’s] actions created any additional
      encumbrance on his property. The assignment recorded by
      [Nationwide] on April 26, 2012, merely transferred the existing
      mortgage on [Mr. McDonald’s] property from Chase to Citibank and
      [he] has not demonstrated any monetary damages as a result of this
      transfer.


                                            4
R., Vol. 1 at 1134. “Although allegations in the complaint need not be specific or

technical in nature, sufficient facts must be alleged to convince the district court that

recoverable damages will bear a reasonable relation to the minimum jurisdictional

floor.” Adams v. Reliance Standard Life Ins. Co., 225 F.3d 1179, 1183 (10th Cir.

2000) (internal quotation marks omitted).1

III. Conclusion

       The judgment is affirmed. Mr. McDonald’s motion to submit a supplemental

brief is granted.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




       1
         Insofar as Mr. McDonald may be claiming that the allegedly unlawful
transfer resulted in an improper foreclosure on his home mortgage, that claim
amounts to a challenge to the state-court foreclosure action, which would be barred
by the Rooker-Feldman doctrine, see Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923);
D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983), and which has not been
raised here. See McDonald v. J.P. Morgan Chase Bank, N.A., 2016 WL 4547605,
___ F. App’x ___ (10th Cir. Aug. 31, 2016) (rejecting Mr. McDonald’s challenges to
the foreclosure proceedings).
                                             5